DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in the European Patent office. It is noted, however, that applicant has not filed a certified copy of the Application No. EP006614863-0001 as required by 37 CFR 1.55.  In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.  If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.
 
NOTE: 
The Office website provides additional information concerning the priority document exchange program (www.uspto.gov/patents-getting-started/international- protection/electronic-priority-document-exchange-pdx ). This information includes the intellectual property offices that participate in the priority document exchange program, as well as the information necessary for each participating foreign intellectual property office to provide the Office with access to the foreign application

Ex parte Quayle
This application is in condition for allowance except for the following formal matters:





Specification
Figure Descriptions
The specification is objected to for not providing descriptions of the reproductions, Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. The specification must be amended to provide descriptions of the view or views of the reproductions (i.e. front, back, top, bottom, right side; elevation, plan, perspective, etc.). The descriptions could read as follows:

- -  1.1 is a front perspective view.
1.2 is a rear perspective view. - - 

Drawings Objection
The reproductions are objected to for failing to fully disclose the industrial design because the change in medium illustrating the claim creates inconsistencies in the appearance of the design. The ink drawings show structural divisions within the surfaces of the light that are not shown in the photographic renderings. Furthermore, reproductions may be either a drawing or a photograph of the industrial design and therefore, applicant must amended the renderings to show the claimed design in a single medium. See 37 CFR 1.1026  and Rule 9 of the Common Regulations Under the 1999 Act and the 1960 Act of the Hague Agreement.

NOTE: As the photographic renderings (Figures 1.1-1.2) show the claimed design clearly and consistently, it is recommended applicant cancel the ink renderings, Figure 1.3-1.6. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all 37 CFR 1.121(d)  . If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Applicant is reminded that any reply to this communication must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25
USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
 
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the
mailing date of this letter. 
 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 

 
/Richard Kearney/
Patent Examiner, Art Unit 2911
Date: 2/17/2021
 

 
/KEVIN K RUDZINSKI/Primary Examiner, Art Unit 2911